
	
		I
		112th CONGRESS
		1st Session
		H. R. 708
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. Shuster (for
			 himself and Mr. Holden) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to establish
		  standards limiting the amounts of arsenic and lead contained in glass beads
		  used in pavement markings.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Highway Markings Act of
			 2011.
		2.Standards
			 limiting amounts of arsenic and lead contained in glass beads used in pavement
			 markings
			(a)In
			 generalChapter 3 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					330.Standards
				limiting amounts of arsenic and lead contained in glass beads used in pavement
				markings
						(a)Standards
							(1)Withholding of
				apportionments for noncomplianceThe Secretary shall withhold up
				to 5 percent of the amount required to be apportioned to a State under
				paragraphs (1), (3), and (4) of section 104(b) on the first day of fiscal year
				2013 and each fiscal year thereafter, if the State does not meet the
				requirement of paragraph (2) on that date.
							(2)RequirementA
				State meets the requirement of this paragraph if the State has in effect and is
				enforcing requirements to ensure that glass beads used in pavement markings, on
				or along any road or highway in the State, do not contain more than 200 parts
				per million arsenic or lead, as determined in accordance with the testing
				methods of the Environmental Protection Agency numbered 6010C and 3052.
							(3)Availability for
				apportionmentAn amount withheld under this section from
				apportionment to a State shall not subsequently be available for apportionment
				to that State.
							(b)DefinitionsIn
				this section, the following definitions apply:
							(1)Glass
				beadThe term glass bead means a transparent
				spherical glass manufactured to be highly resistant to traffic wear and used in
				pavement markings to provide retroreflective properties when viewed at night
				with motor vehicle headlights.
							(2)Pavement
				markingThe term pavement marking means a system
				composed of pigmented binders that is applied to the pavement surface to convey
				guidance, regulations, or warnings to
				motorists.
							.
			(b)Conforming
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						330. Standards limiting amounts of arsenic and lead contained
				in glass beads used in pavement
				markings.
					
					.
			(c)Effective
			 dateThis Act and the amendments made by this Act shall take
			 effect on the 90th day following the date of enactment of this Act.
			
